Citation Nr: 1434477	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968, with subsequent service in the Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction lies with the Detroit, Michigan RO.

The Veteran testified before a Decision Review Officer in February 2011.  A transcript of the hearing is associated with the claims file.

The Board remanded this case in October 2013 for additional development.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is against a finding that a current respiratory disorder had its onset during active service or is otherwise the result of an event, injury, or disease incurred in active service, to include conceded in-service asbestos exposure.

CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, including COPD and emphysema, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, February 2009 and March 2009 letters notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence to demonstrate asbestos exposure and service connection for a respiratory disability.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA also has a duty to assist a veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, personnel records, VA treatment records, and the Veteran's statements.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was afforded a VA examination in May 2009.  Pursuant to the October 2013 Board remand, the RO afforded the Veteran an additional examination in March 2014.  The Board finds that the March 2014 examination complied with the Board's remand directives and assured the Board that the examiner considered all the pertinent evidence of record and provided a complete rationale for the evaluation provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Certain chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). The Board notes that the Veteran has not claimed, and the record does not document, any diagnosis of bronchiectasis, sarcoidosis, or active tuberculosis at any time throughout the appeal period.  Accordingly, service connection under the presumptive regulations is not applicable in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease. M21-1, part VI. Para. 7.21 (b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service. VA O.G.C. Prec. Op. No. 04-00.

II.  Factual Background

Service treatment records (STRs) demonstrate that, during examinations conducted in September 1965, March 1966, September 1968, August 1969, and March 1971, clinical evaluation of the mouth and throat were normal.  Accompanying reports of medical history did not raise any relevant complaints, aside from one solitary reference to hay fever in March 1971.  The remainder of the Veteran's STRS are silent for complaints of, or treatment for, a respiratory disability.  

Post-service private and VA treatment records from November 2004 to November 2013 demonstrate continuous treatment for COPD and emphysema.  During this time, the Veteran has undergone several pulmonary function tests and X-rays of the chest.  In October 2005, the Veteran reported that he was a smoker of 60 pack years and quit 3 years prior.  The examiner noted no evidence of asbestosis or mesothelioma.  COPD/emphysema was diagnosed    An October 2008 letter from the Veteran's primary care physician stated that the Veteran has received many years of treatment for his COPD and emphysema, and suffers from exertional dyspnea secondary to his severe airways disease.

On May 2009 VA respiratory examination, the Veteran reported that he had been using inhalers for the past 4 years.  He quit smoking several years prior.  He denied any history of lung cancer or mesothelioma.  He reported that he had a steroid burst in the past, one and a half years ago.  He reported occasional cough, which was productive.  He denied hemoptysis.  He reported dyspnea on exertion, when walking 200 to 500 feet.  He has nocturnal wheeze.  Most recently, he had an upper respiratory tract infection.  He used his inhaler whenever he has nocturnal symptoms.  He was not on oxygen and he denied any periods of incapacitation.

On physical examination, there was no kyphoscoliosis or pectus excavatum.  Breath sounds were clear, with no wheeze or rales.  There was normal chest expansion.  Pulmonary function tests revealed very severe obstructive ventilator defect.  The diffusion capacity was moderately decreased which may be due to pulmonary parenchymal and/or vascual disease in the absence of anemia.  The examiner diagnosed COPD with emphysema.  There was no evidence of mesothelioma by history or per medical record review.  The examiner opined that emphysema was not related to asbestos exposure.  The rationale was based on current medical literature review indicating that asbestos exposure does not cause COPD.  

In August 2009, the RO granted service connection for pleural calcifications of the  bilateral lungs, due to asbestos exposure.

At the Veteran's February 2011 RO hearing, he testified that he was not treated for asbestos exposure in the military because he did not know about asbestos at that time.

October 2013 pulmonary stress test revealed diagnoses of dyspnea, emphysema, and hypoxemia.  Other testing revealed severe obstructive lung defect, confirmed by an increased RV and an increased TLC.  

A November 2013 chest X-ray demonstrated continued hyperinflation, some mild pleural plaquing, increased AP diameter and flattening of the diaphragm.

On March 2014 VA respiratory examination, the examiner noted diagnoses of emphysema in 2000, COPD in 2000, and x-ray findings of mild bilateral pleural calcification related to asbestos exposure in 2004.  The Veteran stated he started getting shortness of breath around 2000.  X-rays revealed COPD with emphysema and pleural calcification.  He was advised to quit smoking.  The Veteran reported smoking 40 pack/years and smoked for about 40 years (he started smoking before joining the service).  The Veteran reported that his doctor told him he may have mesothelioma but he never had a biopsy to diagnose mesothelioma.

After reviewing the Veteran's claims file and medical textbooks, the examiner opined that the Veteran's COPD with emphysema was less than likely as not due to service-connected pleural calcification and most likely due to cigarette smoking.  The examiner reasoned that numerous epidemiologic studies indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD and emphysema.  Pleural calcification is not one of the etiological factors of COPD and emphysema.  The examiner cited the Veteran's long history of cigarette smoking.

Throughout the course of the appeal, the Veteran has submitted numerous lay statements regarding his exposure to asbestos on the U.S.S. Fiske.  He also  submitted an Internet article on asbestos exposure on U.S.S. Fiske.  The article also stated that breathing asbestos-contaminated air has been conclusively linked to mesothelioma.  

III.  Analysis

Again, the Veteran contends that he was exposed to asbestos while on board the U.S.S. Fiske and this has resulted in a current lung disability. 

The first element of service connection is competent evidence of a current disability.  Various VA and private medical records show that the Veteran has been diagnosed with COPD and emphysema.  Thus, the first element of service connection is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD Form 214 shows that he was a boilerman in the Navy.  He has submitted general evidence that asbestos was used aboard the U.S.S. Fiske.  Also, in the August 2009 rating decision, the RO conceded that the Veteran was exposed to asbestos.  Based on the foregoing, exposure to asbestos in service is conceded.

The third element for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.  This element is in question with regards to the Veteran's claim for entitlement to service connection for a lung condition.  The pertinent inquiry is whether the Veteran's current lung condition was caused by any incident of service, to include asbestos exposure.  The Board concludes that it was not.

As previously discussed, various VA medical records and private medical records show that the Veteran has current diagnoses of COPD and emphysema, but none of these records link these diagnoses to his military service, including exposure to asbestos.  In contrast, the March 2014 VA examiner opined that the Veteran's COPD with emphysema is less than likely as not due to service-connected pleural calcification and most likely due to cigarette smoking.  In addition, the May 2009 VA examiner indicated that asbestos exposure does not cause COPD and emphysema.

The Board has considered the Veteran's contentions that his current lung condition was caused by his in-service exposure to asbestos.  In this regard, he is competent to report that he has a current lung condition and that he was exposed to asbestos in-service.  The Veteran, however, as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between any current respiratory disability and in-service asbestos exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the Veteran's lack of demonstrated medical expertise, the Board finds that the March 2014 VA examiner opinion from a competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's respiratory disability and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, no medical professional has linked the Veteran's current lung disability to service, and, in fact, there is medical evidence to the contrary.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for a lung disability is not warranted.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. § 3.303 (2013).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a respiratory disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


